Ritter, J. P.
(concurring). Although I concur with the result reached by the plurality, I am writing separately to focus on the conduct which, I believe, is decisive in this case, to wit: the police action in securing a waiver/renunciation of the defendant’s previously invoked right to counsel without counsel being present.
The policy reasons underlying the Hobson rule (see, People v Hobson, 39 NY2d 479) are equally applicable to investigatory lineups. People v West (81 NY2d 370) reminds us that an attorney’s presence maintains the balance of power between the State and an individual who has expressed an inability to cope with the proceedings alone and who has invoked the right to interpose an attorney between himself and the State. The attorney’s presence also assures that any waiver of the invoked right is knowing, voluntary, and intelligent, and it prevents any undue interference with the attorney-client relationship (see also, People v Bing, 76 NY2d 331; People v Skinner, 52 NY2d 24). On the facts presented, a waiver / renunciation of the defendant’s right to counsel at the lineup should not have been sought and was without legal effect in the absence of counsel (compare, People v Coleman, 43 NY2d 222; cf., People v Vella, 21 NY2d 249).
Finally, I note that the analysis of my dissenting colleagues turns on their finding that assigned counsel’s actions were undertaken without authority from the defendant. The record flatly contradicts this finding. Assigned counsel’s testimony that the defendant asked him to represent his interests in the Queens investigation and to inform the Queens detectives that he was to be neither questioned nor placed in a lineup in the absence of counsel stands uncontradicted. Surely, the expedient of not returning the defendant to the courtroom for the afternoon session at which the Brooklyn charges were dismissed, coupled with the refusal by the Queens detectives to inform assigned counsel as to the reason for their interest in the defendant, cannot be the underpinning for a claim that assigned counsel’s actions were not authorized by the defendant. Moreover, the defendant categorically denied that he stated, "he had none”, when asked if he desired counsel at the Queens lineup. However, even if the trial court’s finding that the defendant did make such a statement is credited, it would not lend support to the dissent’s position. At the time the state*170ment was alleged to have been made, serious charges then pending in Brooklyn had just been dismissed without apparent reason and the defendant had been taken under police escort to another borough for questioning concerning a much more serious crime. In such a factual context, the statement would be simply insufficient to rebut the express testimony of assigned counsel to the contrary or to support an inference that the actions of assigned counsel were not authorized.